                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8                       UNITED STATES DISTRICT COURT
                                       9                      EASTERN DISTRICT OF CALIFORNIA
                                      10

                                      11   KERN COUNTY HOSPITAL                     )     CASE NO. 18-cv-00473-DAD-JLT
Gordon Rees Scully Mansukhani, LLP




                                           AUTHORITY, A PUBLIC AGENCY               )
  633 West Fifth Street, 52nd Floor




                                      12   THAT IS A LOCAL UNIT OF                  )
                                           GOVERNMENT, WHICH OWNS                         ORDER GRANTING IN PART
      Los Angeles, CA 90071




                                                                                    )
                                      13   AND OPERATES KERN MEDICAL                )     STIPULATED PROTECTIVE
                                           CENTER,                                  )     ORDER
                                      14                                                  (Doc. 25)
                                                                      Plaintiffs,   )
                                      15                                            )
                                                 vs.                                )
                                      16                                            )
                                           UNITEDHEALTHCARE                         )
                                      17   INSURANCE COMPANY, a                     )
                                           Connecticut for-profit corporation;      )
                                      18   and DOES 1 THROUGH 25,                   )
                                           INCLUSIVE,                               )
                                      19                             Defendants.    )
                                      20
                                                 Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Health
                                      21
                                           Insurance Portability and Accountability Act of 1996, and for good cause, the
                                      22
                                           Court issues this Qualified Protective Order. Unless modified pursuant to the
                                      23
                                           terms contained in this Order, this Order shall remain in effect through the
                                      24
                                           conclusion of this litigation.
                                      25
                                                IT IS ORDERED THAT:
                                      26
                                                 1.    Scope of Protection
                                      27

                                      28

                                                                                    -1-
                                           QUALIFIED PROTECTIVE ORDER
                                       1         This Protective Order shall govern any record of information produced in
                                       2   this action and designated pursuant to this Protective Order, including all
                                       3   designated deposition testimony, all designated testimony taken at a hearing or
                                       4   other proceeding, all designated deposition exhibits, interrogatory answers,
                                       5   admissions, documents and other discovery materials, whether produced
                                       6   informally or in response to interrogatories, requests for admissions, requests for
                                       7   production of documents or other formal methods of discovery.
                                       8         This Protective Order shall also govern any designated record of
                                       9   information produced in this action pursuant to required disclosures under any
                                      10   federal procedural rule or local rule of the Court and any supplementary
                                      11   disclosures thereto.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         This Protective Order shall apply to the parties and to any nonparty from
      Los Angeles, CA 90071




                                      13   whom discovery may be sought who desires the protection of this Protective
                                      14   Order.
                                      15         2.    Definitions
                                      16         The term Confidential Information shall mean confidential or proprietary
                                      17   technical, commercial, scientific, financial, business, health, personal, or medical
                                      18   information designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                                      19   ATTORNEYS’ EYES ONLY” by the producing party.
                                      20         The term “Confidential Health Information” shall constitute a subset of
                                      21   Confidential Information, and shall be designated as “CONFIDENTIAL” or
                                      22   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and subject to all
                                      23   other terms and conditions governing the treatment of Confidential Information.
                                      24   Confidential Health Information shall mean information supplied in any form, or
                                      25   any portion thereof, that identifies an individual or subscriber in any manner and
                                      26   relates to the past, present, or future care, services, or supplies relating to the
                                      27   physical or mental health or condition of such individual or subscriber, the
                                      28   provision of health care to such individual or subscriber, or the past, present, or

                                                                                   -2-
                                           QUALIFIED PROTECTIVE ORDER
                                       1   future payment for the provision of health care to such individual or subscriber.
                                       2   Confidential Health Information shall include, but is not limited to, claim data,
                                       3   claim forms, grievances, appeals, or other documents or records that contain any
                                       4   patient health information required to be kept confidential under any state or
                                       5   federal law, including 45 C.F.R. Parts 160 and 164 promulgated pursuant to the
                                       6   Health Insurance Portability and Accountability Act of 1996 (see 45 C.F.R.
                                       7   §§ 164.501 & 160.103), and the following subscriber, patient, or member
                                       8   identifiers:
                                       9         a.       names;
                                      10         b.       all geographic subdivisions smaller than a State, including street
                                      11                  address, city, county, precinct, and zip code;
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         c.       all elements of dates (except year) for dates directly related to an
      Los Angeles, CA 90071




                                      13                  individual, including birth date, admission date, discharge date, age,
                                      14                  and date of death;
                                      15         d.       telephone numbers;
                                      16         e.       fax numbers;
                                      17         f.       electronic mail addresses;
                                      18         g.       social security numbers;
                                      19         h.       medical record numbers;
                                      20         i.       health plan beneficiary numbers;
                                      21         j.       account numbers;
                                      22         k.       certificate/license numbers;
                                      23         l.       vehicle identifiers and serial numbers, including license plate
                                      24                  numbers;
                                      25         m.       device identifiers and serial numbers;
                                      26         n.       web universal resource locators (“URLs”);
                                      27         o.       internet protocol (“IP”) address numbers;
                                      28         p.       biometric identifiers, including finger and voice prints;

                                                                                         -3-
                                           QUALIFIED PROTECTIVE ORDER
                                       1        q.      full face photographic images and any comparable images; and/or
                                       2        r.      any other unique identifying number, characteristic, or code.
                                       3

                                       4        The term “Documents” shall mean any “Writing,” “Original” and
                                       5   “Duplicate” as those terms are defined in California Evidence Code sections 250,
                                       6   255, and 260, which have been produced in discovery in this Action by any Party,
                                       7   person, or entity; and any copies, reproductions, or summaries of all or any part of
                                       8   the foregoing.
                                       9         The term “Technical Advisor” shall refer to any person who is not a party
                                      10   to this action or not presently employed by the receiving party or a company
                                      11   affiliated through common ownership, who has been designated by the receiving
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   party to receive another party’s Confidential Information, including Confidential
      Los Angeles, CA 90071




                                      13   Health Information. Each party’s Technical Advisors shall be limited to such
                                      14   person as, in the judgment of that party’s counsel, are reasonably necessary for
                                      15   development and presentation of that party’s case. These persons include outside
                                      16   experts or consultants retained to provide technical or other expert services such
                                      17   as expert testimony or otherwise assist in trial preparation.
                                      18         3.     Designation of Information
                                      19         Documents and things produced or furnished during the course of this action
                                      20   shall be designated as containing Confidential Information, including Confidential
                                      21   Health Information, by clearly placing on each page, each document (whether in
                                      22   paper or electronic form), or each thing a legend substantially as follows:
                                      23                                   CONFIDENTIAL
                                      24                                            Or
                                      25              HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                                      26         A party may designate information disclosed at a deposition as Confidential
                                      27   Information by requesting the reporter to so designate the transcript at the time of
                                      28   the deposition.     Where specific portions are designated as Confidential

                                                                                    -4-
                                           QUALIFIED PROTECTIVE ORDER
                                       1   Information, the transcript pages containing Confidential Information may be
                                       2   separately bound by the court reporter, who must affix the designation label as
                                       3   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” at the top of each
                                       4   page.
                                       5           A producing party shall designate its discovery responses, responses to
                                       6   requests for admission, briefs, memoranda and all other papers sent to the court or
                                       7   to opposing counsel as containing Confidential Information when such papers are
                                       8   served or sent.
                                       9           A party shall designate information disclosed at a hearing or trial as
                                      10   Confidential Information by requesting the court, at the time the information is
                                      11   proffered or adduced, to receive the information only in the presence of those
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   persons designated to receive such information and court personnel, and to
      Los Angeles, CA 90071




                                      13   designate the transcript appropriately.
                                      14           For Confidential Information in some form other than Documents or
                                      15   deposition testimony, the producing party must affix the designation label of
                                      16   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” in a prominent
                                      17   place on the exterior of the container or containers in which the Confidential
                                      18   Information is stored. If only portions of the item are Confidential Information,
                                      19   the producing party, to the extent practicable, shall identify the Confidential
                                      20   Information.
                                      21           The parties will use reasonable care to avoid designating any documents or
                                      22   information as Confidential Information that is not entitled to such designation or
                                      23   which is generally available to the public. The parties shall designate only that
                                      24   part of a document or deposition that is Confidential Information, rather than the
                                      25   entire document or deposition.
                                      26           A producing party may designate as “Highly Confidential – Attorneys’
                                      27   Eyes Only” any information or documents produced in discovery, pursuant to
                                      28   legal process, or exchanged informally for settlement purposes, if the person

                                                                                     -5-
                                           QUALIFIED PROTECTIVE ORDER
                                       1   making the designation reasonably believes, in good faith, that the material so
                                       2   designated contains or constitutes highly confidential personal or commercial
                                       3   information, such as trade secrets, financial information, business strategy, or
                                       4   other information, disclosure of which would be especially detrimental or harmful
                                       5   to the producing part or its business.
                                       6         4.    Disclosure and Use of Confidential Information
                                       7         Information that has been designated Confidential shall be disclosed by the
                                       8   receiving party only to Qualified Recipients. All Qualified Recipients shall hold
                                       9   such information received from the disclosing party in confidence, shall use the
                                      10   information only for purposes of this action and for no other action, and shall not
                                      11   use it for any business or other commercial purpose, and shall not use it for filing
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   or prosecuting any patent application (of any type) or patent reissue or
      Los Angeles, CA 90071




                                      13   reexamination request, and shall not disclose it to any person, except as hereinafter
                                      14   provided. A violation of this section shall be deemed a material violation of this
                                      15   Protective Order.
                                      16         All information that has been designated Confidential or Highly
                                      17   Confidential – Attorneys’ Eyes Only shall be carefully maintained so as to
                                      18   preclude access by persons who are not qualified to receive such information under
                                      19   the terms of this Order.
                                      20         In the event that any receiving party’s briefs, memoranda, discovery
                                      21   requests, requests for admission or other papers of any kind which are served or
                                      22   filed shall include another party’s Confidential Information, the papers shall be
                                      23   appropriately designated and shall be treated accordingly.
                                      24         All documents, including attorney notes and abstracts, which contain
                                      25   another party’s Confidential Information, shall be handled as if they were
                                      26   designated pursuant to paragraph 3.
                                      27         Documents, papers and transcripts filed with the court that contain any other
                                      28   party’s Confidential Information shall be filed under seal.

                                                                                    -6-
                                           QUALIFIED PROTECTIVE ORDER
                                       1         Entering into, agreeing to, and/or complying with the terms of this
                                       2   Protective Order shall not:
                                       3        a.     Operate as an admission by any person that any particular document,
                                       4               information, or material contains or reflects trade secrets, proprietary,
                                       5               confidential, or competitively sensitive business, commercial,
                                       6               financial, or personal information;
                                       7        b.     Operate as a waiver for any person the right to challenge another
                                       8               Party’s designation of any documents, information, or materials as
                                       9               Confidential Information;
                                      10        c.     Alter, waive, modify, or abridge any right, privilege, or protection
                                      11               available to any Party with respect to discovery, including but not
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12               limited to any Party’s right to assert the attorney-client privilege, the
      Los Angeles, CA 90071




                                      13               attorney work product doctrine, or other privileges, or any Party’s
                                      14               right to contest any such assertion; or
                                      15        d.     Prejudice the right of any person to seek relief from the arbitrator or
                                      16               Court from any provision of this Protective Order.
                                      17   In the event any Confidential Information is or was used in any pretrial or
                                      18   discovery proceeding in this action, it shall not lose its confidentiality through such
                                      19   use. All pleadings, motions, oral discovery, and written discovery in this Action
                                      20   which contain or discuss Confidential Information shall be presented only to
                                      21   persons authorized to receive such Confidential Information under this Protective
                                      22   Order.
                                      23        5.     Qualified Recipients
                                      24         For purposes of this Order, the term Qualified Recipient means
                                      25        a.     Outside counsel of record for any party in this action, as well as
                                      26               employees of such counsel (excluding experts and investigators)
                                      27               assigned to and necessary to assist such counsel in the preparation and
                                      28               trial of this action;

                                                                                     -7-
                                           QUALIFIED PROTECTIVE ORDER
                                       1        b.    Representatives, officers, or employees of a party as necessary to
                                       2              assist outside counsel in the preparation and trial of this action;
                                       3        c.    In-house counsel for the Receiving Party;
                                       4        d.    Witnesses who testify by deposition or at trial who, if not a
                                       5              representative, officer, or employee of a party, shall be advised about
                                       6              the terms of this Order and that such Order is applicable to them in
                                       7              connection with their testimony and do not retain copies of
                                       8              Confidential Information;
                                       9        e.    Persons who were authors or recipients of the Confidential
                                      10              Information or previously had legal access to Confidential
                                      11              Information;
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12        f.    Technical Advisors, expert witnesses, or consultants engaged by a
      Los Angeles, CA 90071




                                      13              party to assist with the preparation and trial of this action provided
                                      14              such expert or consultant agrees in writing, in the form attached at
                                      15              Appendix A, to be bound by the terms of this Order;
                                      16        g.    Any designated arbitrator or mediator who is assigned to hear this
                                      17              matter, or who has been selected by the parties, and his or her staff,
                                      18              provided that such individuals agree in writing, in the form attached at
                                      19              Appendix A, to be bound by the terms of this Order;
                                      20        h.    Stenographers and videographers engaged to transcribe or record
                                      21              depositions conducted in this action provided that such individuals
                                      22              agree in writing, in the form attached at Appendix A, to be bound by
                                      23              the terms of this Order;
                                      24        i.    The Court and its support personnel; and
                                      25        j.    Such other persons as hereafter may be designated by written
                                      26              agreement of the Parties or by order of the Court.
                                      27        Confidential Information designated as “Highly Confidential – Attorneys’
                                      28   Eyes Only” (hereinafter “Attorneys’ Eyes Only Material”) shall be disclosed only

                                                                                   -8-
                                           QUALIFIED PROTECTIVE ORDER
                                       1   to the Qualified Recipients listed in subparagraphs 5(a), (e), (f), (i), and (j) above,
                                       2   unless otherwise agreed or ordered. For the purposes of subparagraph 5(a),
                                       3   Attorneys’ Eyes Only Material may not be shown to any member or employee of
                                       4   any law firm or other entity or individual who has been, is currently, or will be in
                                       5   the foreseeable future involved in the negotiation of contracts on behalf of any of
                                       6   the Parties to this Agreement, unless the person authored the document or is
                                       7   identified on the face of the document as a previous recipient. Additionally,
                                       8   Attorneys’ Eyes Only Material may be shown to persons listed in subparagraphs
                                       9   5(c) and (d) under the following conditions:
                                      10               a.      For the purposes of subparagraph 5(c), Attorneys’ Eyes Only
                                      11                       Material may be shown to in-house litigation counsel for the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                       Parties, provided that any in-house litigation counsel to whom
      Los Angeles, CA 90071




                                      13                       Attorneys’ Eyes Only Material is shown is not and will not in
                                      14                       the foreseeable future be involved in the negotiation of
                                      15                       contracts between the Parties, and does not share the
                                      16                       documents, or the contents thereof, with any of the Parties’
                                      17                       directors, officers, agents, or employees who negotiate
                                      18                       contracts between the Parties.
                                      19               b.      Attorneys’ Eyes Only Material may be shown to persons under
                                      20                       subparagraph 6(d) if the witness is an employee of the party
                                      21                       who produced the information designated as “Highly
                                      22                       Confidential – Attorneys’ Eyes Only”, if the witness is
                                      23                       identified on the face of the document as a previous recipient,
                                      24                       or if the party who produced the information as “Highly
                                      25                       Confidential – Attorneys’ Eyes Only” consents before such
                                      26                       designated information is disclosed to the witness.
                                      27        Any Party, person, or entity receiving information designated as
                                      28   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” shall not reveal

                                                                                     -9-
                                           QUALIFIED PROTECTIVE ORDER
                                       1   or discuss such information to or with any person who is not permitted to receive
                                       2   such information, except as set forth herein.
                                       3        Confidential Information held by a Party may be disclosed to persons as
                                       4   provided in Subsection 4 provided that prior to such disclosure the person to whom
                                       5   disclosure of Confidential Information is to be made shall acknowledge and
                                       6   confirm in writing in the form attached at Appendix A, that he or she has read this
                                       7   Protective Order and agrees to comply with its terms.
                                       8         6.    Nonparties
                                       9         Any nonparty who produces documents or other information in response to
                                      10   discovery requests or subpoenas in this litigation shall be entitled to the benefits
                                      11   and protections of this Order and shall be entitled to seek additional protections.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         The parties agree that they will treat Confidential Information produced by
      Los Angeles, CA 90071




                                      13   nonparties according to the terms of this Order.
                                      14         Nonparties may challenge the confidentiality of Confidential Information
                                      15   by filing a motion to intervene and a motion to de-designate.
                                      16         7.    Inadvertent Failure to Designate
                                      17         In the event that a producing party inadvertently fails to designate any of
                                      18   its information as “Confidential” or “Highly Confidential – Attorneys’ Eyes
                                      19   Only” pursuant to Paragraph 3, it may later designate by notifying the receiving
                                      20   parties in writing. The receiving parties shall take reasonable steps to see that
                                      21   the information is thereafter treated in accordance with the designation.
                                      22         The producing party shall specifically identify, by reference to document
                                      23   title, page number, and/or any alpha and/or numeric production designation, the
                                      24   documents, information, or material to be designated as “Confidential” or
                                      25   “Highly Confidential – Attorneys’ Eyes Only.” The producing party shall have
                                      26   the right to recover all copies of the documents, information, or material to be
                                      27   designated as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”
                                      28   and apply the “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”

                                                                                   -10-
                                           QUALIFIED PROTECTIVE ORDER
                                       1   designation label, and the receiving party shall return to the producing party all
                                       2   copies of unlabeled documents, information, or material that was inadvertently
                                       3   disclosed.
                                       4         It shall be understood however, that no person or party shall incur any
                                       5   liability hereunder with respect to disclosure that occurred prior to receipt of
                                       6   written notice of a belated designation.
                                       7         The inadvertent or in camera disclosure of Confidential Information shall
                                       8   not, under any circumstances, be deemed a waiver, in whole or in part, of any
                                       9   Party’s claims of confidentiality.
                                      10         8.     Inadvertent Disclosure
                                      11         In the event of an inadvertent disclosure of another party’s Confidential
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   Information to a non-Qualified Recipient, the party making the inadvertent
      Los Angeles, CA 90071




                                      13   disclosure shall promptly upon learning of the disclosure: (i) notify the person to
                                      14   whom the disclosure was made that it contains Confidential Information subject
                                      15   to this Order; (ii) make all reasonable efforts to preclude dissemination or use of
                                      16   the Confidential Information by the person to whom disclosure was inadvertently
                                      17   made including, but not limited to, obtaining all copies of such materials from the
                                      18   non-Qualified Recipient; and (iii) notify the producing party of the identity of the
                                      19   person to whom the disclosure was made, the circumstances surrounding the
                                      20   disclosure, and the steps taken to ensure against the dissemination or use of the
                                      21   information.
                                      22         9.     Challenge to Designation
                                      23         At any time after the delivery of Confidential Information, counsel for the
                                      24   party receiving the Confidential Information may challenge the designation of all
                                      25   or any portion thereof by providing written notice thereof to all counsel of record,
                                      26   including counsel for the party disclosing or producing the Confidential
                                      27   Information. If the parties are unable to agree as to whether the confidential
                                      28   designation of discovery material is appropriate, the party receiving the

                                                                                      -11-
                                           QUALIFIED PROTECTIVE ORDER
                                       1   Confidential Information shall certify to the Court that the parties cannot reach an
                                       2   agreement as to the confidential nature of all or a portion of the Confidential
                                       3   Information.   Thereafter, the party disclosing or producing the Confidential
                                       4   Information shall have fourteen days from the date of certification to file a motion
                                       5   for protective order with regard to any Confidential Information in dispute. The
                                       6   party producing the Confidential Information shall have the burden of establishing
                                       7   that the disputed Confidential Information is entitled to confidential treatment. If
                                       8   the party producing the Confidential Information does not timely file a motion for
                                       9   protective order, the Confidential Information in dispute shall no longer be subject
                                      10   to confidential treatment as provided in this Order. All Confidential Information
                                      11   is entitled to confidential treatment pursuant to the terms of this Order until and
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   unless the parties formally agree in writing to the contrary, a party fails to timely
      Los Angeles, CA 90071




                                      13   move for a protective order, or a contrary determination is made by the Court as
                                      14   to whether all or a portion of designated Confidential Information is entitled to
                                      15   confidential treatment.
                                      16        Neither Party shall be obligated to challenge the propriety of any designation
                                      17   of documents, information, or material, and a failure to so challenge shall not
                                      18   preclude a subsequent attack on the propriety of such designation, unless prejudice
                                      19   can be shown by the producing to have resulted from the delay in challenging the
                                      20   designation.
                                      21         10. Conclusion of Action
                                      22        Within ninety (90) days following the termination of this Action through
                                      23   settlement or adjudication, and upon written request, all Confidential Information
                                      24   shall be returned to the producing party or destroyed; and all copies, summaries,
                                      25   or transcripts thereof, and any other documents which contain, reflect, refer, or
                                      26   relate to such Confidential Information which are not returned to the producing
                                      27   party shall be destroyed. Upon written request, counsel of record for each Party
                                      28   shall attest to compliance with the terms of this paragraph in an affidavit or

                                                                                   -12-
                                           QUALIFIED PROTECTIVE ORDER
                                       1   declaration served on the other Party within the ninety- (90-) day period. This
                                       2   paragraph shall not preclude counsel from maintaining a file copy of any
                                       3   pleadings, motions, oral discovery, and written discovery that contains or attaches
                                       4   Confidential Information.
                                       5            The provisions of this paragraph shall not be binding on the United States,
                                       6   any insurance company, or any other party to the extent that such provisions
                                       7   conflict with applicable Federal or State law. The Department of Justice, any
                                       8   insurance company, or any other party shall notify the producing party in writing
                                       9   of any such conflict it identifies in connection with a particular matter so that such
                                      10   matter can be resolved either by the parties or by the Court.
                                      11            11. Jurisdiction to Enforce Protective Order
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12            After the termination of this action, the Court will continue to have
      Los Angeles, CA 90071




                                      13   jurisdiction to enforce this Order.
                                      14            12. Modification of Protective Order
                                      15            This Order is without prejudice to the right of any person or entity to seek a
                                      16   modification of this Order at any time either through stipulation or Order of the
                                      17   Court.
                                      18            13. Confidentiality of Party’s Own Documents
                                      19            Nothing herein shall affect the right of the designating party to disclose to
                                      20   its officers, directors, employees, attorneys, consultants or experts, or to any other
                                      21   person, its own information. Such disclosure shall not waive the protections of
                                      22   this Protective Order and shall not entitle other parties or their attorneys to disclose
                                      23   such information in violation of it, unless by such disclosure of the designating
                                      24   party the information becomes public knowledge. Similarly, the Protective Order
                                      25   shall not preclude a party from showing its own information, including its own
                                      26   information that is filed under seal by a party, to its officers, directors, employees,
                                      27   attorneys, consultants or experts, or to any other person.
                                      28            14. Compulsory Disclosure to Third Parties

                                                                                     -13-
                                           QUALIFIED PROTECTIVE ORDER
                                       1          If any receiving party is subpoenaed in another action or proceeding or
                                       2   served with a document or testimony demand or a court order, and such subpoena
                                       3   or demand or court order seeks Confidential Information, including Confidential
                                       4   Health Information of a producing party, the receiving party shall give prompt
                                       5   written notice to counsel for the producing party and allow the producing party an
                                       6   opportunity to oppose such subpoena or demand or court order prior to the
                                       7   deadline for complying with the subpoena or demand or court order.                          No
                                       8   compulsory disclosure to third parties of information or material exchanged under
                                       9   this Order shall be deemed a waiver of any claim of confidentiality, except as
                                      10   expressly found by a court or judicial authority of competent jurisdiction.
                                      11          15. Binding Effect
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         This Order shall be binding upon the parties and their attorneys, successors,
      Los Angeles, CA 90071




                                      13   executors, personal representatives, administrators, heirs, legal representatives,
                                      14   assigns, subsidiaries, divisions, employees, agents, independent contractors, or
                                      15   other persons or organizations over which they have control.
                                      16         This Protective Order may be executed in counterparts, each when taken
                                      17   together with the others, shall constitute a whole, as if executed simultaneously .
                                      18                                             ORDER

                                      19         Based upon the stipulation of counsel, the Court ORDERS:
                                      20         1.     The stipulated protective order is GRANTED in PART. It is modified to delete

                                      21   lines 27 and 28 on page six.

                                      22         2.     If any party wishes for the Court to consider filing a document under seal, that

                                      23   party SHALL comply with Local Rule 141.

                                      24
                                           IT IS SO ORDERED.
                                      25

                                      26     Dated:    November 6, 2018                           /s/ Jennifer L. Thurston
                                                                                           UNITED STATES MAGISTRATE JUDGE
                                      27

                                      28

                                                                                        -14-
                                           QUALIFIED PROTECTIVE ORDER
                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8

                                       9                         UNITED STATES DISTRICT COURT
                                      10                      CENTRAL DISTRICT OF CALIFORNIA
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   KERN COUNTY HOSPITAL                  ) CASE NO. 18-cv-00473-DAD-JLT
                                           AUTHORITY, A PUBLIC AGENCY )
      Los Angeles, CA 90071




                                      13   THAT IS A LOCAL UNIT OF               )
                                           GOVERNMENT, WHICH OWNS ) APPENDIX A – PROTECTIVE
                                      14   AND OPERATES KERN MEDICAL ) ORDER UNDERTAKING
                                           CENTER,                               )
                                      15
                                                                     Plaintiffs, )
                                      16                                         )
                                                vs.                              )
                                      17                                         )
                                           UNITEDHEALTHCARE                      )
                                      18   INSURANCE COMPANY, a                  )
                                           Connecticut for-profit corporation; )
                                      19   and DOES 1 THROUGH 25,                )
                                           INCLUSIVE,                            )
                                      20                             Defendants. )
                                      21

                                      22        I,                                      , declare that:
                                      23
                                                 1.   My address is                                               . My
                                      24
                                           current employer is                                            .        My
                                      25
                                           current occupation is                                          .
                                      26
                                      27

                                      28

                                                                              -15-
                                           QUALIFIED PROTECTIVE ORDER
                                       1         2.    I have received a copy of the Qualified Protective Order in this action.
                                       2   I have carefully read and understand the provisions of the Qualified Protective
                                       3   Order.
                                       4         3.    I will comply with all of the provisions of the Qualified Protective
                                       5   Order and agree to be bound by the Qualified Protective Order. I will hold in
                                       6   confidence, will not disclose to anyone not qualified under the Qualified Protective
                                       7   Order, and will use only for purposes of this action any Confidential Information
                                       8   or information designated as “Confidential” that is disclosed to me.
                                       9         4.    Promptly upon termination of the relevant action, I will either return
                                      10   in full to the outside counsel for the party by whom I am employed or completely
                                      11   destroy all documents and things designated as “Confidential” that came into my
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   possession, and all documents and things that I have prepared relating thereto.
      Los Angeles, CA 90071




                                      13         5.    I understand that the obligations of this undertaking and the provisions
                                      14   of the Qualified Protective Order continue past the termination of the action.
                                      15         6.    I hereby submit to the jurisdiction of this Court for the purpose of
                                      16   enforcement of the Qualified Protective Order in this action.
                                      17        I declare under penalty of perjury that the foregoing is true and correct.
                                      18

                                      19                            Signature
                                      20                            Date
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28

                                                                                   -16-
                                           QUALIFIED PROTECTIVE ORDER
